Case: 10-40156     Document: 00511715410         Page: 1     Date Filed: 01/05/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          January 5, 2012

                                       No. 10-40156                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee
v.

JULIO ANTONIO GONZALEZ-RODRIGUEZ, also known as Julio Antonio
Rodriguez Gonzalez,

                                                  Defendant - Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:08-CR-819-1


Before KING, JOLLY, and WIENER, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant Julio Antonio Gonzalez-Rodriguez entered a
conditional plea of guilty to one count of possession with intent to distribute
between 100 and 1,000 kilograms of marijuana, in violation of 21 U.S.C.
§ 841(a)(1), (b)(1)(B) and 18 U.S.C. § 2. Gonzalez-Rodriguez now appeals the
district court’s denial of his motion to suppress evidence uncovered during a
warrantless search of a tractor-trailer he was driving. We AFFIRM.


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-40156    Document: 00511715410      Page: 2   Date Filed: 01/05/2012



                                  No. 10-40156

                  I. Factual and Procedural Background
      On May 19, 2008, Sergeant Robert Morris (“Sergeant Morris”), a narcotics
investigator with the Texas Department of Public Safety (“DPS”), was patrolling
the Flying J Truck Stop in Edinburg, Texas. Sergeant Morris had worked for
DPS for over thirteen years and had joined the narcotics division in 2001.
Around lunchtime, Sergeant Morris saw a parked green tractor-trailer with a
shirtless driver, later determined to be Defendant-Appellant Julio Antonio
Gonzalez-Rodriguez (“Gonzalez-Rodriguez”), sitting in the tractor. Sergeant
Morris noticed that the tractor-trailer had Florida license plates and a high
United States Department of Transportation (“DOT”) number, indicating that
the company the tractor-trailer belonged to was newly formed. Additionally,
Sergeant Morris noted that the company was identified only by initials.
      The trailer was a dry box trailer, meaning that it was not refrigerated.
Sergeant Morris observed that the front vent of the dry box trailer had been
removed and patched over, there was no back vent, and there was a padlock on
the back of the trailer. The patched-over vent seemed suspicious to Sergeant
Morris because it was the height of the produce season for watermelons and
onions, and if these items were being transported in a dry box trailer, the trailer
was required to be ventilated. Furthermore, Sergeant Morris had previously
encountered several dry box trailers from Florida that had their vents removed
in order to conceal hidden compartments containing controlled substances.
      Based on these observations, Sergeant Morris decided to follow the tractor-
trailer when it left the truck stop. He saw the tractor-trailer pull over onto the
shoulder of the highway and stop behind a green Ford Explorer. He then
observed the driver of the tractor-trailer switch places with the passenger in the
Explorer. Sergeant Morris followed the tractor-trailer to a rural residence
surrounded by a chain link fence, where the tractor-trailer backed into the
property. In order to maintain surveillance, Sergeant Morris parked about a

                                        2
   Case: 10-40156    Document: 00511715410      Page: 3   Date Filed: 01/05/2012



                                  No. 10-40156

half mile down the street. About ten to fifteen minutes later, Sergeant Morris
drove by the property and saw a man close the gate to the property. The man
got into a vehicle and followed Sergeant Morris for several miles into a
residential area.    Sergeant Morris pulled into the driveway of a house,
pretending to live there, and the vehicle continued down the road.
      After waiting to make sure that he was not being followed, Sergeant
Morris returned to the neighborhood where the tractor-trailer was parked. After
some time, Sergeant Morris saw the same vehicle that had followed him
approach a nearby intersection. The man looked both ways into the intersection
and noticed Sergeant Morris’s vehicle. The man then drove to a residence about
a house or two from Sergeant Morris’s location. Sergeant Morris believed that
the vehicle was conducting countersurveillance, i.e., checking to see if anyone
was watching or if anyone was in the area who normally would not be there.
Sergeant Morris testified that in his experience as a narcotics investigator, it is
common for persons in drug transactions to conduct countersurveillance.
      After additional personnel arrived to conduct surveillance, Sergeant
Morris left the area. At nine or ten o’clock at night, Sergeant Morris drove by
the property. He noticed a sport utility vehicle (“SUV”) with its doors open
parked “kind of close” to the tractor-trailer. At approximately five o’clock the
next morning, Sergeant Rodriguez, a DPS narcotics investigator and member of
the day-shift surveillance team, saw the tractor-trailer leave the residence. The
tractor-trailer drove to the first intersection and pulled to the side of the road,
where it was met by the same green Ford Explorer from the previous day.
Sergeant Rodriguez saw the passenger in the Ford Explorer and the driver of the
tractor-trailer switch places. Sergeant Rodriguez then called Trooper Galindo,
who was patrolling with Trooper Manuel Ramon Aranda (“Trooper Aranda”),
and asked for assistance in initiating a traffic stop of the tractor-trailer.



                                         3
   Case: 10-40156   Document: 00511715410      Page: 4   Date Filed: 01/05/2012



                                  No. 10-40156

      Trooper Aranda, who was driving the patrol car, followed the tractor-
trailer and observed that the tractor-trailer failed to drive in a single lane for
several seconds.     Trooper Aranda pulled over Gonzalez-Rodriguez and
mistakenly informed him that he had committed a traffic violation by driving on
an improved shoulder. Trooper Aranda obtained Gonzalez-Rodriguez’s oral
consent to search the trailer, and then after explaining the written consent form
to Gonzalez-Rodriguez in Spanish, obtained his written consent. Soon after,
Sergeant Morris arrived on the scene and found 529 kilograms of marijuana
hidden behind a false plywood wall in the trailer.
      On September 9, 2008, a federal grand jury returned a two-count
superseding indictment charging Gonzalez-Rodriguez with conspiracy to possess
with intent to distribute between 100 and 1000 kilograms of marijuana and
possession with intent to distribute between 100 and 1000 kilograms of
marijuana. On June 26, 2008, Gonzalez-Rodriguez filed a motion to suppress
evidence uncovered during the search of the tractor-trailer.
      On June 29, 2009, the district court held an evidentiary hearing on
Gonzalez-Rodriguez’s motion to suppress. The court heard live testimony from
Sergeant Morris and Trooper Aranda and watched a videotape of the traffic stop.
After supplemental briefing from both parties, the district court held another
hearing—a continuation of the suppression hearing—on October 1, 2009. There,
the court issued an oral ruling denying Gonzalez-Rodriguez’s motion to suppress.
The court found that the troopers did not have probable cause to stop Gonzalez-
Rodriguez for a traffic violation. However, the court found that the troopers had
reasonable suspicion to stop Gonzalez-Rodriguez based on the collective
observations of Sergeant Morris and other narcotics investigators prior to the
traffic stop. Furthermore, the court found that Gonzalez-Rodriguez’s consent to
search was voluntary.



                                        4
   Case: 10-40156    Document: 00511715410       Page: 5   Date Filed: 01/05/2012



                                   No. 10-40156

      Gonzalez-Rodriguez entered a conditional plea of guilty to the possession
count, reserving his right to appeal the district court’s denial of his motion to
suppress. The district court sentenced Gonzalez-Rodriguez to thirty months of
imprisonment, followed by a three-year term of supervised release. The court
granted the government’s motion to dismiss the remaining counts. Gonzalez-
Rodriguez timely filed an appeal of the court’s denial of his motion to suppress.
                           II. Standard of Review
      In reviewing a district court’s denial of a defendant’s motion to suppress,
we review the district court’s factual findings for clear error and the court’s legal
conclusions de novo. See United States v. Santiago, 410 F.3d 193, 197 (5th Cir.
2005). “The district court’s overall finding that reasonable suspicion existed for
the stop is a conclusion of law that we review de novo.” United States v.
Rodriguez, 564 F.3d 735, 740 (5th Cir. 2009) (citation omitted). “We review the
evidence in the light most favorable to the prevailing party, which in this case
is the government.” Santiago, 410 F.3d at 197 (citation omitted).
                                 III. Discussion
      The Fourth Amendment provides that “[t]he right of the people to be
secure in their persons . . . against unreasonable searches and seizures, shall not
be violated[.]” U.S. CONST. amend. IV. It is well established that “stopping an
automobile and detaining its occupants constitute a ‘seizure’ within the
meaning” of the Fourth Amendment. Delaware v. Prouse, 440 U.S. 648, 653
(1979); see also United States v. Shabazz, 993 F.2d 431, 434 (5th Cir. 1993)
(citing Prouse, 440 U.S. at 653). Under the principles of Terry v. Ohio, 392 U.S.
1 (1968), a law enforcement officer may briefly detain a vehicle, consistent with
the Fourth Amendment, when the officer has reasonable suspicion that “criminal
activity may be afoot.” Id. at 30; see also United States v. Ibarra-Sanchez, 199
F.3d 753, 758 (5th Cir. 1999) (citing Terry, 392 U.S. 1). Pursuant to Terry, we
determine the reasonableness of an investigative stop by examining (1) “whether

                                         5
   Case: 10-40156    Document: 00511715410       Page: 6   Date Filed: 01/05/2012



                                  No. 10-40156

the officer’s action was justified at its inception” and (2) “whether it was
reasonably related in scope to the circumstances which justified the interference
in the first place.” Terry, 392 U.S. at 19-20.
      Reasonable suspicion exists when the law enforcement officer can “point
to specific and articulable facts which, taken together with rational inferences
from those facts, reasonably warrant th[e] intrusion.” Id. at 21; see also United
States v. Estrada, 459 F.3d 627, 631 (5th Cir. 2006). In making a reasonable
suspicion determination, we “must look at the totality of the circumstances of
[the] case to see whether the detaining officer has a particularized and objective
basis for suspecting legal wrongdoing.” United States v. Arvizu, 534 U.S. 266,
273 (2002) (citation and internal quotation marks omitted). We must allow
“officers to draw on their own experience and specialized training to make
inferences from and deductions about the cumulative information available to
them that ‘might well elude an untrained person.’” Id. (citations omitted).
Although an officer cannot base his reasonable suspicion on mere “inarticulate
hunches,” Terry, 392 U.S. at 22, an officer’s reasonable suspicion “need not rise
to the level required for probable cause, and it falls considerably short of
satisfying a preponderance of the evidence standard,” Arvizu, 534 U.S. at 274
(citation omitted). “Any analysis of reasonable suspicion is necessarily fact-
specific,” Ibarra-Sanchez, 199 F.3d at 759, and “is made by looking at all the
circumstances together to weigh not the individual layers but the laminated
total.” Id. at 759 n.5 (citation and internal quotation marks omitted).
      In assessing whether there was reasonable suspicion for the investigative
stop, “[w]e must consider the collective knowledge and experience of the officers
involved.” United States v. Holloway, 962 F.2d 451, 459 n.22 (5th Cir. 1992).
Under the “collective knowledge” doctrine, detaining officers are “not required
to have personal knowledge of the evidence that created [the] reasonable
suspicion,” if they conduct an investigative stop based on the request of officers

                                        6
   Case: 10-40156       Document: 00511715410           Page: 7     Date Filed: 01/05/2012



                                        No. 10-40156

who do possess a reasonable suspicion of criminal activity. Ibarra-Sanchez, 199
F.3d at 759; see also United States v. Zavala, 541 F.3d 562, 574 (5th Cir. 2008);
United States v. Ibarra, 493 F.3d 526, 530 (5th Cir. 2007). Under the “collective
knowledge” doctrine, the detaining officers share the investigating officers’
reasonable suspicion, and therefore, “[t]he ‘collective knowledge’ doctrine . . .
preserves the propriety of the stop.” Ibarra-Sanchez, 199 F.3d at 760.
       In the instant case, Gonzalez-Rodriguez raises a challenge under the first
prong of the Terry-stop analysis, which requires that the stop be justified at its
inception. Gonzalez-Rodriguez asserts on appeal that the DPS officers did not
have reasonable suspicion to stop the tractor-trailer and that the illegal stop
tainted his subsequent consent to search the trailer. Considering the totality of
the circumstances, we conclude that the district court did not err in finding that
the DPS officers had reasonable suspicion that the tractor-trailer was involved
in criminal activity.
       Gonzalez-Rodriguez argues that Sergeant Morris and Sergeant Rodriguez
did not rely on particularized and specific facts necessary to demonstrate that
they had reasonable suspicion to justify the stop of the tractor-trailer.1 We reject
Gonzalez-Rodriguez’s contention on appeal. In denying Gonzalez-Rodriguez’s
motion to suppress, the district court set out the articulable and specific facts
that formed the basis of the officers’ reasonable suspicion.



       1
          Gonzalez-Rodriguez also argues that the “factors generally present in a case that give
rise to reasonable suspicion are not present in this case.” Gonzalez-Rodriguez cites United
States v. Rangel-Portillo, 586 F.3d 376 (5th Cir. 2009), for the proposition that this court must
analyze certain factors to determine whether an officer has reasonable suspicion that criminal
activity may be afoot. Gonzalez-Rodriguez’s argument is misplaced. The case of Rangel-
Portillo involved a roving border patrol stop, which requires this court to assess the Brignoni-
Ponce factors. See id. at 380; see also United States v. Soto, 649 F.3d 406, 409 (5th Cir. 2011).
The present case does not involve a roving border patrol stop, and therefore we do not assess
the Brignoni-Ponce factors. Our reasonable suspicion analysis, as outlined above, is a fact-
specific inquiry based on the totality of the circumstances. See, e.g., Ibarra-Sanchez, 199 F.3d
at 759.

                                               7
   Case: 10-40156    Document: 00511715410       Page: 8   Date Filed: 01/05/2012



                                   No. 10-40156

      The district court, in examining the totality of the circumstances, correctly
highlighted Sergeant Morris’s extensive law enforcement experience,
particularly in narcotics, at the time of the investigatory stop. The Supreme
Court and this court have emphasized that in the reasonable suspicion analysis,
officers are entitled to rely on their training and experience in order to make
inferences and deductions from the information available to them. See Arvizu,
534 U.S. at 273; Terry, 392 U.S. at 27; United States v. Brigham, 382 F.3d 500,
504, 508 (5th Cir. 2004) (en banc) (holding that a police officer had a right to rely
on his experience of over five years at DPS in determining that the defendant’s
“extreme nervousness, his avoidance of eye contact, and his pattern of answering
the officer’s questions with questions of his own” indicated that he might be
lying); United States v. Grant, 349 F.3d 192, 198-99 (5th Cir. 2003).
      In the instant case, Sergeant Morris had worked for DPS for over thirteen
years and had been in its narcotics division for approximately seven years.
Sergeant Morris testified that he had experience with several dry box trailers
from southern Florida that had their vents removed and patched over in order
to conceal false compartments hiding controlled substances. Thus, at the Flying
J Truck Stop, Sergeant Morris became suspicious when he saw that the front
vent of the dry box trailer had been removed and patched over, the tractor-
trailer had Florida license plates, and the tractor-trailer belonged to a newly
formed company. Based on his observations of Gonzalez-Rodriguez’s tractor-
trailer and his experience with such vehicles, Sergeant Morris suspected possible
illegal narcotics activity. Cf. United States v. Banuelos-Romero, 597 F.3d 763,
767 (5th Cir. 2010) (holding that a trooper, who knew that a particular car make
and model had a hidden compartment that could only be accessed by removing
the windshield, “had an objective basis for suspecting legal wrongdoing based on
the fresh sealant, strong silicone odor, and scarred screws that strongly
indicated the windshield had been replaced”); Estrada, 459 F.3d at 632 (“[B]ased

                                         8
   Case: 10-40156       Document: 00511715410           Page: 9     Date Filed: 01/05/2012



                                        No. 10-40156

on [the trooper’s] extensive . . . experience, including an occasion at which he
found illegal narcotics concealed in a gas tank in similar fashion, he suspected
[based on his observations of scratch marks and adhesive] that a false
compartment or container was built into the fuel tank to conceal contraband.”).
           In its reasonable suspicion analysis, the district court noted several
additional articulable facts that informed the officers’ reasonable suspicion.
Sergeant Morris noticed the driver of the tractor-trailer switch places with the
passenger of the Ford Explorer, and then he observed the tractor-trailer park at
a rural residence with a gated chain link fence.2 Next, Sergeant Morris testified
that he was followed for several miles by a vehicle that had left the rural
residence and that he saw the same vehicle approach an intersection near where
he was parked later that day. Sergeant Morris testified that, to him, it appeared
that the vehicle was conducting countersurveillance, a common practice among
persons involved in drug trafficking, which heightened his suspicion. See United
States v. Posada-Rios, 158 F.3d 832, 868 n.15 (5th Cir. 1998) (“Use of
counter-surveillance techniques by suspects raises a reasonable suspicion.”).
Furthermore, the following morning, Sergeant Rodriguez noticed the driver of
the tractor-trailer switch places with the passenger of the Ford Explorer.
       Contrary to Gonzalez-Rodriguez’s assertion, the DPS officers, and the
district court in its reasonable suspicion analysis, did rely on specific and
articulable facts indicative of criminal activity. These particularized facts
include the dry box trailer’s removed and patched-over vent, which was
consistent with the creation of a hidden compartment; the tractor-trailer’s



       2
         Gonzalez-Rodriguez correctly points out that the district court erred when it found
that the tractor-trailer’s doors were open when the tractor-trailer was parked near the SUV
at the rural residence. Sergeant Morris actually testified that he saw an SUV with its doors
open parked “kind of close” to the truck. However, even taking this fact out of the reasonable
suspicion analysis, there is sufficient particularized evidence to support the district court’s
conclusion that the officers had reasonable suspicion to justify the stop of the tractor-trailer.

                                               9
  Case: 10-40156      Document: 00511715410         Page: 10     Date Filed: 01/05/2012



                                      No. 10-40156

Florida license plates and the company’s high DOT number; the switching of
drivers; and the existence of countersurveillance. Taken together with Sergeant
Morris’s experience and in light of the totality of the circumstances, these
specific and articulable facts demonstrate that the DPS officers had reasonable
suspicion that the tractor-trailer was engaged in criminal activity.3 See Ibarra-
Sanchez, 199 F.3d at 759 (“Any analysis of reasonable suspicion is necessarily
fact-specific, and factors which by themselves may appear innocent, may in the
aggregate rise to the level of reasonable suspicion.”) (citations omitted); see also
Estrada, 459 F.3d at 632. Therefore, the investigative stop of the tractor-trailer
did not violate Gonzalez-Rodriguez’s Fourth Amendment rights.
       Because we hold that the investigatory stop was constitutional, Gonzalez-
Rodriguez’s argument that his consent to search the trailer was tainted by the
illegal stop necessarily fails. See Brigham, 382 F.3d at 512 (“Absent a Fourth
Amendment violation, [the defendant’s] consent to search the vehicle was not
unconstitutionally tainted.”) (citation omitted).
                                    IV. Conclusion
       For the foregoing reasons, we AFFIRM the judgment of the district court.




       3
         As explained above, Troopers Aranda and Galindo, who made the stop of
Gonzalez-Rodriguez’s tractor-trailer, were not required to have personal knowledge of the
evidence supporting reasonable suspicion. Because the troopers acted upon the request of
Sergeant Rodriguez, the troopers shared in Sergeant Morris and Sergeant Rodriguez’s
reasonable suspicion under the “collective knowledge” doctrine. See Ibarra-Sanchez, 199 F.3d
at 759.

                                            10